DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Invention I, Claims 1-12, directed to a device in the response to restriction requirements filed on 04/22/2021 is acknowledged.  

Status of Claims
Claims 13-20 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1- 12 are examined on merits herein. 

Claim Objections
Claim 1 is objected to because of the following informality:  it recites (last line): “the first and second semiconductor layer”. Examiner suggests changing the recitation to: “the first and second semiconductor layers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0304984) in view of Xie et al. (US 2020/0295200). 
In re Claim 1, Chang teaches a structure, comprising (Fig. 6):
a substrate 105, 110 (paragraphs 0021-0022) having a first active region 150 and a second active region 151 (paragraph 0024), 
the first active region 150 adjacent to and spaced from the second active region 151;
a first inner spacer 200B (paragraph 0040) on the first active region 150; 
a second inner spacer 200C (paragraph 0040) on the second active region 151;
a first semiconductor layer 400 (paragraph 0040) over the first active region 150, the first semiconductor layer 400 abutting the first inner spacer 200B; and
a second semiconductor layer 401 (paragraph 0040) over the second active region 151, the second semiconductor layer 401 abutting the second inner spacer 200C, wherein 
the first and second semiconductor layer, 400 and 401, are separated from one another.
Chang does not teach that the device comprises a first set of active regions and a second set of active regions, wherein the first set has a first inner active region and the second set has a second inner active region, the first and second inner active regions are adjacent to each other, the first inner spacer is formed on the first inner 
Xie teaches a structure (Fig. 9) comprising (Fig. 2, paragraph 0026) a first set of active regions 26, right, and a second set of active regions 26, left, each set of the active regions comprising an inner active region 26 such that a first inner active region of the first set is adjacent to a second inner active region of the second set, wherein (Fig. 9) a first semiconductor layer 54 (paragraph 0065) is over the first set of active regions, including the first inner active region and a second semiconductor layer 40 (paragraph 0049) is over the second set of active regions, including the second inner active region.
Chang and Xie teach analogous art directed to a structure comprised FinFETs of different conductivity types, each FinFET having an epitaxial semiconductor layer over its active regions-fins as a source/drain region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Chang structure in view of the Xie structure, since they are from the same field of endeavor, and Xie created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chang device by adding a few extra active regions (fins) to the left of the first active region, while using the first active region of Chang as the first inner active region, and by adding a few extra active regions/fins to the right of the second active region, using the second active region of Chang as the second inner active region, while depositing the first semiconductor layer over the first set of the active 
In re Claim 2, Chang/Xie teaches the structure of Claim 1 as cited above.
Chang further teaches (Fig. 6, paragraph 0033) a first outer spacer 200A on an opposing side of the first inner active region 150 from the first inner spacer 200B, the first outer spacer 200A having a height different than the first inner spacer 200B.
In re Claim 3, Chang/Xie teaches the structure of Claim 1 as cited above. 
Chang further teaches (Fig. 6, paragraph 0033) a second outer spacer 200D on an opposing side of the second inner active region from the second inner spacer 200C, the second outer spacer 200D having a height different than the second inner spacer 200C.
In re Claim 5, Chang/Xie teaches the structure of Claim 1 as cited above. 
Chang further teaches (Fig. 6) that each inner spacer 200B (or 200C) includes an outer portion having an L-shape, the L-shape abutting a respective inner active region 150 (or 151) and a shallow trench isolation 130 (paragraph 0023) adjacent to the respective inner active region.
In re Claim 7, Chang/Xie teaches the structure of Claim 1 as cited above and wherein each active region includes a semiconductor fin (as is clear from Claim 1).

Claim 6 is rejected under 35 U.S.C. 103 Chang/Xie in view of Holt et al. (US 2018/0374759).
In re Claim 6, Chang/Xie teaches the structure of Claim 5 as cited above. 
Chang does not teach that each inner spacer includes an inner portion positioned in an inner corner of the L-shape, the inner portion including a different material than the outer portion.
Holt teaches (Fig. 7) that an inner spacer 114 (for FinFET 106) includes an inner portion 120 positioned in an inner corner of an L-shaped spacer 114, the inner portion 120 (created from layer 118) includes a different material than the outer portion 114: portion 120 is created from SiON (paragraphs 0023-0024), while layer 114 is created from another material (paragraph 0026). 
Chang and Holt teach analogous art directed to integrated circuits comprised n-type and p-type FinFETs disposed on the same substrate, each FinFET comprising spacers, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Chang device in view of the Holt device, since devices are from the same field of endeavor, and Holt created a successfully operated device.
Considering that at an early stage of manufacturing Chang uses an additional spacer 210 positioned in an inner corner of spacer 200 (Chang, Figs. 2-5, paragraph 0027) and which is sequentially removed, while Holt leaves spacer 120 within a final structure, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Chang/Xie device of Claim 1 by creating (during the manufacturing process) an original spacer 210 from such low-k material as SiON (per Holt) and being different from the low-k material of spacer 200 (since Chang is concerned of using low-k materials as spacers, paragraph 0027) and leaving layer 210 
Accordingly, one of ordinary skill in the art before filing the application would have understood that it is possible to choose different low-k materials for layers/spacers 200 and 210, and to leave both layers 210 and 200 within the final structure in the Chang/Xie/Holt device, if it is desirable to reduce manufacturing cost and time.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Holt et al. (US 2018/0374759).
In re Claim 8, Chang teaches a structure, comprising (Fig. 6):
a substrate 105, 110 having a first fin 150 and a second fin 151 (paragraphs 0021-0022, 0024), 
the first fin 150 adjacent to and spaced from the second fin 151; 
a first inner spacer 200B on the first fin 150 (paragraph 0033);
a second inner spacer 200C (paragraph 0033) on the second fin 151, wherein the first inner spacer and the second inner spacer have equal heights (based on the figures of the application);
a first semiconductor epitaxy layer 400 (paragraph 0034) over the first fin 150, the first semiconductor epitaxy layer abutting the first inner spacer 200B; and
a second semiconductor epitaxy layer 401 (paragraph 0034) over the second fin, the second semiconductor epitaxy layer 401 abutting the second inner spacer 200C, and wherein 
the first and second semiconductor epitaxy layers, 400 and 401, are separated from one another.
Chang does not teach that a first element comprises a first set of fins, including the first inner fin on which the first inner spacer is formed, does not teach that a second element comprises a second set of fins, including the second inner fin on which a second inner spacer is formed, wherein the first and second inner fins are adjacent to each other while being separated from each other and the first and second inner spacers have different heights. Chang, accordingly, also does not teach that each epitaxial layer is formed on a corresponding set of fins.
Holt teaches (Fig. 7) that FinFETs can be formed as comprising one fin 108 (as applicable for device 110, paragraph 0019) and can be formed as comprising a set of fins 104 (as applicable for device 106, paragraph 0019). Holt further teaches that for devices comprised a set of fins, an epitaxial layer 124 (paragraph 0029) is formed on the set of fins 104, including an inner fin 104 that is adjacent to fin 108 of another FinFET. Holt also teaches (based on Fig. 7) that spacers 114 (paragraph 0022) of the first and second devices have different heights.
At least in view of Holt, it would have been obvious for one of ordinary skill in the art before filing the application to understand that a semiconductor industry requires integrated circuits comprised not only symmetric in shape devices (FinFETs) of different conductivity types (as Chang teaches), but also – asymmetric in shape FETs of different 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chang structure by substituting its single-fin FinFETs with multi-fins FinFETs, such as creating each of it’s FinFETs comprised a set of fins, including an inner fin, such that the first inner fin of the first set was adjacent to and separated from the second inner fin of the second set, using adjacent first and second fins of the Chang structure as the first and second inner fins, accordingly, and creating the first and second epitaxial layers covering all fins of the corresponding fin set, in order to create operable multi-fins FinFETs, wherein a manufacturer prefers a multi-fins FinFETs to single FinFETs. See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Since Chang teaches using spacer’s height for creating a specified lateral shape of an epitaxial layer, it would have been obvious for one of ordinary skill in the art before filing the application to further modify the Chang device (per Holt) by creating the first and second inner spacers having different heights, if this modification allows creating desirable shapes of the epitaxial layers. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 9, Chang/Holt teaches the structure of Claim 8 as cited above. 

In re Claim 10, Chang/Holt teaches the structure of Claim 8 as cited above.
Chang further teaches (Fig. 6) a second outer spacer 200D on an opposing side of the second inner fin 150 from the second inner spacer 200C, the second outer spacer 200D having a height different than the second inner spacer 200C.
In re Claim 12, Chang/Holt teaches the structure of Claim 8 as cited above.
Chang further teaches that each inner spacer includes (Fig. 6): 
an outer portion having an L-shape (such as 200B or 200C), the L-shape abutting a respective inner fin (150 or 151) and a shallow trench isolation 130 (paragraph) adjacent to the respective inner fin.
Chang does not teach that each inner spacer includes an inner portion positioned in an inner corner of the L-shape, the inner portion including a different material than the outer portion.
Holt teaches (Fig. 7) that an inner spacer 114 (for FinFET 106) includes an inner portion 120 positioned in an inner corner of an L-shaped spacer 114, the inner portion 120 (created from layer 118) includes a different material than the outer portion 114: portion 120 is created from SiON (paragraphs 0023-0024), while layer 114 is created from another material (paragraph 0026). 
Considering that at an early stage of manufacturing Chang uses an additional spacer 210 positioned in an inner corner of spacer 200 (Chang, Figs. 2-5, paragraph) and which is sequentially removed, while Holt leaves a portion 120 within a final 

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent on rejected base claims, but would be allowed if modified to include all limitations of corresponding base claims.
Reason for Indicating Allowable Subject Matter
Although Xie teaches that it is possible to create an epitaxial layer with prevention of a lateral overgrowth without use of spacers, Examiner found no reasonable ground for modification of the Chang/Xie’ device of Claim 1 to comply with such limitation of Claim 4 as: “the first inner active region has no spacer on a side thereof opposite the first inner spacer, and the second inner active region has no spacer on a side thereof opposite the second inner spacer”.
For the same reason as stated above, Examiner found no reasonable ground for modification of the Chang/Holt device of Claim 8 to comply with such limitation of Claim 11 as: “the first inner fin has no spacer on a side thereof opposite the first inner spacer, and the second inner fin has no spacer on a side thereof opposite the second inner spacer”.


Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/28/21